USCA4 Appeal: 21-6209      Doc: 18         Filed: 12/07/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6209


        DAVID SCHNEBELEN,

                             Petitioner - Appellant,

                      v.

        ERIK A. HOOKS, Secretary of Department of Public Safety, this respondent was
        initially named as other Kenneth Beaver; JOSHUA STEIN, North Carolina
        Attorney General; MIKE SLAGLE, Mountain View CI Superintendent,

                             Respondents - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Frank D. Whitney, District Judge. (1:18-cv-00281-MR)


        Submitted: September 29, 2022                                 Decided: December 7, 2022


        Before AGEE, THACKER, and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        David Schnebelen, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6209         Doc: 18      Filed: 12/07/2022      Pg: 2 of 2




        PER CURIAM:

               David Schnebelen seeks to appeal the district court’s orders denying his 28 U.S.C.

        § 2254 petition and denying his Fed. R. Civ. P. 59(e) motion. The orders are not appealable

        unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Schnebelen has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2